 In the Matter of A. O. SMITH CORPORATION,EMPLOYERandDISTRICTLODGE No. 37, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONERCase No. 39-RC-92.-Decided October 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Joseph A_Jenkins, hearing officer.At the hearing, the Employer and the Steel-workers moved to dismiss the petition on the grounds that : (a) an.existing contract is a bar to this proceeding;and (b)the units soughtby the Machinists and the Boilermakers are inappropriate.Forreasons discussed below,the motion is denied,except that we findinappropriate the unit sought by the Boilermakers.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Hezrog, and Members;Reynolds and Gray].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.District Lodge No. 37, International Association of Machinists,.herein called the Machinists;Local Lodge649, International Brother-hood of Boilermakers,Iron Shipbuilders and Helpers of America,.AFL, herein called the Boilermakers; and United Steel Workers ofAmerica, CIO, and its Local Union 3316, herein called the Steel-workers, are labor organizations claiming to represent employees ofthe Employer.3.The Employer and the Steelworkers contend that a collectivebargaining contract which they signed on July 30, 1948,for a term to.expire on September 30, 1950, is a bar to this proceeding.On July 18, 1947,the Employer and the Steelworkers signed acollective bargaining contract covering all production and mainte-nance employees for a 2-year term expiring on July 18,1949.On.86 N. L.R. B., No. 67.466 A. 0. SMITH CORPORATION467July 30, 1948, the contracting parties signed a supplemental agree-ment which, among other things, extended the termination date of theoriginal contract to September 30, 1950.The Machinists filed itspetition May 12, 1949, before the original expiration date of the 1947agreement.Under these circumstances, we find that the 1948 exten-sion agreement is not a bar, because it was a premature extension ofthe original contract, whose term has expired and as to which theMachinists timely filed its petition.'.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Machinists seeks to represent a unit of machinists, machin-ists helpers-handlers, and apprentices,2 excluding supervisors.TheBoilermakers, which intervened in this proceeding, desires to repre-sent a unit of lay-out men, assemblers, cutters, testers, inspectors, elec-tric welders, helpers and handlers, excluding supervisors.The Em-ployer and the Steelworkers assert that both units are inappropriate,because of the integration of the Employer's operations and becauseof a 5-year bargaining history on a plant-wide basis.The Machinists unitThe Employer is engaged in the fabrication of steel pressure vesselsfor the oil, gas, and chemical industries. Its operations are carriedon in three interconnected buildings.The unit proposed by the Machinists consists of 6 machinists whoare assigned to Department 10, 17 machinists who are assigned toDepartment 30, and 2 helper-handlers who are assigned to Depart-ment 30.Departments 10 and 30 together comprise the machinedepartment which employs all the plant machinists.The machinedepartment is located in Building No. 3 and is separately supervisedby a machine shop foreman.Machine department employees makereplacement parts and repair machines. In the performance of theirduties, they use the machines and precision tools of the machinisttrade and exercise a high degree of skill.They are not interchangedwith other employees.We reject the contention of the Steelworkers and the Employer thatbecause of the integrated nature of the Employer's operations thereis no justification for severing these employees from the plant-wideunit.While there is necessarily some integration between the various.departments to achieve a finished product, the machine departmentis not so integrated as to make integration the controlling factor inISeeMatter of Republic Steel Corporation.,84 N. L. It.B. 483,andMatter of Doehler-Jarvis Corporation (Doehler Die Casting Division),81 N. L.R. B. 1097.1The Employer does not employ apprentices. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermining the appropriateness of the Machinists unit.'These em-ployees constitute a homogeneous, identifiable craft group of the typethat we have frequently found appropriate, notwithstanding a bar-gaining history on a broader basis.4They may therefore, if theydesire, constitute a separate unit.We shall include the helper-han-dlers in the machinists voting group because, although they are notmachinists, they work in close association with, and under the samesupervision as, the machinists.The Boilermakers unitAs previously stated, the Boilermakers assert that a unit of lay-outmen, assemblers, cutters, testers, inspectors, electric welders, helpersand handlers is appropriate.At the hearing, however, it advancedno reason for severing these employees, who do not constitute a craftgroup, from the existing plant-wide unit. In these circumstances, wefind that the unit sought by the Boilermakers is inappropriate.We shall direct that an election be held among machinists and ma-chinists helper-handlers in the machine department of the Employer'sHouston, Texas, works, excluding supervisors as defined in the Act.However, we shall make no final unit determination until we haveascertained the desires of the employees as expressed in the electiondirected herein.If a majority of them vote for the Machinists, theywill be taken to have indicated their desire to constitutea separateappropriate unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the datesMatter of Aluminum Company ofAmerica,83 N. L. R. B. 398, and cases cited therein.Matter ofE. 1. DuPont de Nemours and Company,83 N. L. R. B. 865,and cases citedtherein.6Local Union No. 3316,United Steel Workers of America, CIO, Is omitted from theballot because of Its failure to comply with the filing requirements in Section 9 (f), (g),and (h).In the event that Local 3316 effects compliance with the filing requirementsof the Actwithin 2 weeks of the date of this Direction,the Regional Director is Instructedto accord Local Union No. 3316, United Steel Workers of America,CIO, a place on theballot in the election directed herein. A. 0. SMITH CORPORATION469of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by District Lodge No. 37, International Association of Machinists.869351-50-vol. 86-31